ORDER
PER CURIAM.
AND NOW, this 13th day of May, 2005, a Rule having been entered by this Court on March 15, 2005, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Reed James Davis to show cause why he should not be placed on temporary suspension and, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Reed James Davis is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.